DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a) synchrotron source including insertion device magnets (claim 19) and 
b) insertion device magnets comprising an undulator (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 3 is objected to because of the following informalities:  
In Claim 3, line 1: “the thin reflecting membrane” lacks antecedence. 
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Ceglio et al. (U.S. Patent 4,870,648).






U.S. Patent 4,870,648 to Ceglio et al.

    PNG
    media_image1.png
    229
    420
    media_image1.png
    Greyscale

The X-ray beamsplitter produced in accordance with the invention has a wide array of applications including X-ray interferometry, X-ray holography, X-ray beam manipulation of synchrotron radiation and X-ray laser cavity output couplers. The invention provides a new and valuable X-ray optical component. The devices can be manufactured at a low production cost. - [Col.5:15-21]
ABSTRACT
An x-ray beamsplitter which splits an x-ray beam into two coherent parts by reflecting and transmitting some fraction of an incident beam has applications for x-ray interferometry, x-ray holography, x-ray beam manipulation, and x-ray laser cavity output couplers. The beamsplitter is formed of a wavelength selective multilayer thin film supported by a very thin x-ray transparent membrane. The beamsplitter resonantly transmits and reflects x-rays through thin film interference effects. A thin film is formed of 5-50 pairs of alternate Mo/Si layers with a period of 20-250 A. The support membrane is 10-200 nm of silicon nitride or boron nitride. The multilayer/support membrane structure is formed across a window in a substrate by first forming the structure on a solid substrate and then forming a window in the substrate to leave a free-standing structure over the window.


As per claims 1 and 18-24, Ceglio et al. disclose a high-pass x-ray filter comprising: 
a substrate (16) defining an elongated opening; and 
a reflecting membrane (12, 14) positioned across the opening and supported, along all sides, by the substrate, the reflecting membrane configured to transmit (T), from an incident x-ray beam (I), x-ray photons having an energy above about a threshold energy level and to reflect (R), from the incident x-ray beam (I), x-ray photons having an energy below about the threshold energy level, wherein the elongated opening of the substrate defines an exit path for the transmitted x-ray beam (see for example, Fig. shown above). [Examiner note: synchrotron source not shown above; note: keyword; synchrotron radiation, shown above]
As per claims 2-3 and 6-7, Ceglio et al. disclose a high-pass x-ray filter wherein the substrate comprises a silicon wafer (see for example, Summary of Invention; keyword(s): silicon wafer)
As per claims 4-5, Ceglio et al. disclose a high-pass x-ray filter wherein the thin reflecting membrane comprises Si3N4 (silicon nitride) (see for example, Summary of Invention; keyword(s): silicon nitride).
As per claims 8-9, Ceglio et al. disclose a high-pass x-ray filter wherein a thickness of the thin reflecting membrane is between about 10 nm to about 600 nm (see for example, selected Fig. and text shown above).
As per claims 10-12, Ceglio et al. disclose a high-pass x-ray filter wherein the elongated opening is between about 1.0-2.0 mm in width and is between about 250-300 mm in length (see for example, col. 4: 7-10).
As per claims 13-15, Ceglio et al. disclose a high-pass x-ray filter wherein the thin reflecting membrane comprises a composite structure (see for example, selected Fig. and text shown above).
As per claims 16-17, Ceglio et al. disclose a high-pass x-ray filter wherein the substrate defines a plurality of elongated openings, each of the plurality of elongated openings including a thin reflecting membrane positioned across the respective opening and supported, along all sides, by the substrate, each of the thin reflecting membranes to transmit, from an incident x-ray beam, x-ray photons having an energy above about a threshold energy level and to reflect, from the incident x-ray beam, x-ray photons having an energy below about the threshold energy level, wherein each of the plurality of elongated openings defines an exit path for the transmitted x-ray beam. [Examiner note: 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884